Citation Nr: 0608152	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION


The veteran served on active duty from September 1968 to 
September 1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a March 2005 statement, the veteran appears to argue that 
an earlier effective date should be established for his 
service-connected PTSD.  He contends that disability 
compensation should be awarded from at least 1986, when he 
was first diagnosed with PTSD.  This matter is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD causes deficiencies in most areas, to 
include work, school, family relations, and mood, but is not 
shown to be causative of total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION


During the pendency of the appeal, the veteran was granted an 
increase of 50 percent for service-connected PTSD.   See 
November 2003 Board decision; June 2004 rating decision.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status and the case is once more before the 
Board for appellate consideration.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

Evidence of record supports the assignment of a 70 percent 
rating, but no higher, for PTSD.  The veteran arrived 
unshaven for a February 2004 VA compensation and pension 
(C&P) PTSD examination.  His mood was somewhat down and eye 
contact was rather poor.  The veteran reported that he last 
worked almost two years ago for a seven month period before 
quitting.  He indicated that his longest period of steady 
employment was a six year span between 1973 and 1979.  The 
veteran described his mood as being depressed and angry 90 
percent of the time, such that he has given up on having 
friends or a relationship.  He stated that he was attending 
school, but admitted that he did not enjoy attending with 20 
year-old students and was having trouble with the instructor.  
The veteran reported a history of violent behavior, including 
domestic violence with past wives and girlfriends.  He 
described an incident when he destroyed the place in which he 
was living with a girlfriend, and indicated that it was the 
third time he had done so.  The VA examiner gave the veteran 
a Global Assessment of Functioning (GAF) score of 51, which 
reflects moderate to serious symptoms of PTSD that affect 
psychological well-being and social and occupational 
functioning.  See February 2004 VA C&P exam report; 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric Association 
(1994) (DSM-IV).  

A February 2004 letter from the veteran's ex-girlfriend 
details what it was like living with the veteran between 1998 
and 2003.  She reported that the veteran constantly gnashed 
his teeth during sleep, resulting in at least two broken 
dentures.  She indicated that the veteran had occasional 
nightmares, during which he would yell, scream, toss and 
turn, and sweat profusely. He also wet the bed on a few 
occasions during these nightmares.  She stated that although 
the veteran was usually a pleasant person, they could never 
maintain friendships with other couples so that, over the 
course of time, they did not have any friends.  She indicated 
that the veteran has no friends of his own.  The veteran's 
ex-girlfriend stated that the veteran is angry and depressed 
too often and that his anger was finally too much for her to 
bear, particularly after he destroyed the apartment which 
they shared.  

Mr. Bailey, a Readjustment Counseling Therapist at the St. 
Petersburg Vet Center, reports that the veteran began 
receiving therapy at that facility in March 2004, at which 
time he presented symptoms consistent with PTSD, including: 
nightmares; intrusive combat material; hypervigilance; 
startle response; avoidance of stimuli; feelings of loss, 
grief and guilt; history of recurring depression; 
relationship and occupational difficulties; chronic medical 
problems stemming from military service; and history of 
substance abuse.  Mr. Bailey indicates that since then, the 
veteran has consistently presented PTSD symptoms in the 
extreme range during therapy; his GAF score is characterized 
by serious and clinically distressing impairment in 
psychological, social and occupational functioning.  He 
reports that the veteran had been a full-time college 
student, but that his PTSD symptoms became further 
exacerbated by educational demands.  As a result, the veteran 
reduced his attendance to less than full-time, but remains 
uncertain as to whether he can continue to meet the demands 
of his curriculum.  Mr. Bailey also commented that the 
veteran's ability to tolerate the normal stressors involved 
in social, interpersonal, and occupational interactions is 
greatly limited, and his behavior is considerably influenced 
by serious impairment in communication and judgment, and a 
marked decrease in functioning in almost all areas.  The 
veteran suffers from frequent bouts of depression; avoids and 
neglects family, friends, and social relationships; has 
periodic suicidal ideations; has difficulty meeting the 
demands of educational goals; and has been impacted 
psychologically by the Iraq war casualties.  His prognosis 
for improvement is poor, in spite of his commitment to 
recommended courses of treatment.  See January 2005 letter.  

In June 2005 the veteran was seen at the Bay Pines VA Medical 
Center (VAMC) emergency room with complaints of feeling 
depressed and suicidal.  An emergency room nursing note 
indicates that the veteran became verbally abusive during 
triage questioning and that VA police were called to the 
scene.  

The veteran reports that attending school is very stressful 
and that he has become visibly enraged with administration 
officials on several occasions.  He indicates that he is 
constantly on edge and prone to explode without warning.  The 
veteran states that he has not worked in three years and has 
no prospects of working.  He is twice divorced and has no 
significant other or friends.  See October 2005 statement in 
support of claim.  

The preponderance of the evidence warrants the assignment of 
a 70 percent evaluation.  The record shows that the veteran 
has suffered from suicidal ideation, depression, and impaired 
impulse control both in private (destroying his apartment) 
and public settings (becoming visibly enraged with school 
administrators; verbally abusive towards VA emergency room 
nurse).  The veteran also has difficulty maintaining a job 
and a full-time college course load.  He also has extreme 
difficulty in maintaining effective relationships, such that 
he is without friends.  These symptoms more nearly 
approximate the criteria for a 70 percent evaluation, as the 
veteran exhibits both occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, and mood.  There is no evidence of total 
occupational and social impairment to warrant a 100 percent 
rating for service-connected PTSD.  See 38 C.F.R. § 4.7 
(2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Here, the veteran filed his claim for increase before the 
current section 5103(a) notice requirements were enacted in 
November 2000.  See the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

He was given section 5103(a) notice in a January 2002 letter 
that informed him of information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide.  Although he was not specifically instructed to give 
VA any pertinent evidence in his possession, the January 2002 
statement of the case included the text of 38 C.F.R. § 3.159, 
from which this notice requirement is derived.  

VA's duties to assist the claimant in developing his claim 
have also been met.  The relevant VA treatment records have 
been obtained, and the veteran has been examined to determine 
the current level of his disability.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


